PER CURIAM:
James William Berry, Sr., appeals from the district court’s order accepting the report and recommendation of the magistrate judge and denying relief on his 42 U.S.C. § 1983 (2000) complaint. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Berry v. McBride, No. CA-02-856 (S.D.W.Va. Sept. 30, 2004). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED